DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 3, 7, 10, 12-14 and 18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 16, 2020. It is noted that, although applicant suggested that claim 7 should be included in the claims to be examined, this claim corresponds to non-elected Subspecies A1 and therefore it is withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyazaki et al. (US 7,483,177, hereafter Miyazaki) in view of Ogawa et al. (US 5,746,518, hereafter Ogawa)

Miyazaki does not teach the embossing section is an unleveling section which has a protrusion capable of abutting against the medium, configured to form at least either a convex portion or a concave portion on the medium by enabling the protrusion to abut against or move away from the medium on which the printing section forms an image.
Ogawa teaches an image forming apparatus having an unleveling section which has a protrusion (pin shaped projection 20) capable of abutting against the medium, configured to form at least either a convex portion or a concave portion on the medium by enabling the protrusion to abut against or move away from the medium on which the printing section forms an image. (col. 3, lines 13-29, Fig. 4)
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the structure of Miyazaki to include a physical unleveling section, as taught by Ogawa, in order to provide an embossed pattern having a more significant structural differentiation.
With respect to claim 2, Miyazaki, as modified by Ogawa, teaches the unleveling section includes a plurality of types of protrusions (20) with different strokes, the unleveling section configured to form at least either concave portions or convex portions having different heights on the medium with the protrusions having respective different strokes based on height indicated by the height data. (Ogawa, col, 5, lines 1-15, col, 5, line 61 – col. 6, line 14, Figs. 8-11)

With respect to claim 5, Miyazaki, as modified by Ogawa, teaches the unleveling section includes an actuator configured to drive the protrusion into the medium and elastic plate. (Ogawa, col. 5, lines 16-60, Figs. 8-11)
With respect to claim 6, Miyazaki, as modified by Ogawa, teaches a generator (application) configured to acquire an image, to generate the image data based on the image, and to generate the height data based on the image. (Miyazaki, col. 8, line 45 – col. 9, line 5)
With respect to claims 8-9, Miyazaki, as modified by Ogawa, teaches the generator is configured to generate the height data based on a luminance, brightness or saturation of regions of the image, wherein the generator is configured to generate the height data to be higher when a luminance, brightness or saturation of regions of the image is higher. (col. 11, line 62 – col. 12, line 3)
	With respect to claim 15, Miyazaki, as modified by Ogawa, teaches a printing device comprising the printing section; and a processing apparatus comprising the unleveling section and connected to the printing device, wherein the printing device is configured to input height data to the processing apparatus and to convey the medium printed by the printing section into the processing apparatus. (This broadly recited arrangement would be obvious from the combined teachings of the references)

With respect to claim 16, Miyazaki teaches a method of forming an image, comprising: forming an image on a sheet-like medium based on image data indicating a color component corresponding to a coordinate indicating a position on the medium; and forming, at least either a convex portion or a concave portion on the medium, the convex or concave portion formed 
	Miyazaki does not teach forming at least either the convex portion or a concave portion on the medium by enabling a protrusion to abut against or move away from the medium.
	Ogawa teaches a method of forming an image comprising: forming an image on a sheet-like medium by forming at least either a convex portion or a concave portion on the medium by enabling a protrusion to abut against or move away from the medium. (col. 3, lines 13-29, Fig. 4)
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the method of Miyazaki to include forming the convex portion or concave portion using a protrusion, as taught by Ogawa, in order to provide an embossed pattern having a more significant structural differentiation.
	With respect to claim 17, Miyazaki, as modified by Ogawa, teaches forming at least either concave portions or convex portions having different heights on the medium with protrusions having respective different strokes based on height indicated by the height data. (Ogawa, col, 5, lines 1-15, col, 5, line 61 – col. 6, line 14, Figs. 8-11)
With respect to claim 19, Miyazaki, as modified by Ogawa, teaches acquiring an image and generating the image data based on the acquired image to generate the height data based on the image. (Miyazaki, col. 8, line 45 – col. 9, line 5)

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyazaki in view of Ogawa, as in the above rejection, and further in view of Grimnes (US 4,261,663).
With respect to claim 11, Miyazaki, as modified by Ogawa, teaches all that is claimed, as in the above rejection, except wherein the unleveling section is configured to form concave portions and convex portions on the medium by enabling the protrusion to abut against or move away from both surfaces of the medium.

It would have been obvious to one having ordinary skill in the art at the time the invention was filed to further modify the structure of Miyazaki to provide an unleveling section for enabling protrusions to contact both surfaces of the medium, as taught by Grimnes, in order to provide printing on both sides of a sheet efficiently with the least possible inspection and maintenance.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 5,231,450, US 5,502,965, US 5,823,691, US 6,247,400, US 6,718,871 and US 2016/0243815 each teach an image forming apparatus having elements of the claimed subject matter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jill E Culler whose telephone number is (571)272-2159.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JILL E CULLER/Primary Examiner, Art Unit 2853